.   -




                                         The Attorney General of Texas
                                                          December    27.    1984
    JIM MATTOX
    Attorney General

                                     Mr. Robert 0. Vi(.erna
    Supreme Court Building           Executive   Direct<11
    P. 0. Box 12546                  Texas Cozmnission cmnJail       Standards              Re:     Authority    of the Texas
    Austin. TX. 7671% 2546
    5121475-2501
                                     P. 0. Box 12985                                        Conrmission on Jail      Standards
    Telex 910167~1367                Austin,   Texas     ie711                              to perform     an occupancy        in-
    Telecopier 51214750286                                                                  spection    of jail     facilities
                                                                                            in a project      built    pursuant
    714 Jackson. Suite 700
                                                                                            to ar~ticle   237Oc-3,     V.T.C.S.
    Dallas. TX. 75202.4506
    2141742-6944                     Dear Mr. Viternn:

                                              You have asked the following       three questions  about        your authority
    4624    AlberlaAve.,SUiN160      under     article    51:.5.1,   V.T.C.S., with regard to the jail          facilities    in
    El Paso. TX. 789052793
    915l533.3464
                                     a   project     authorj.zed   by article  237Oc-3, V.T.C.S.:

                                                      1.  P:ay the Texas Commission on Jail      Standards
        1001 Texas. Suite 7OO                     perform    an occupancy    inspection of the facility?
        Houston. TX. 77OO2~3111                   Rule 217.04.00.007      of the Texas Commission on Jail
        713l223566a
                                                  Standa1,d.s.

        806 Broadway. SuiN 312                       2.   If  the jail    complies   with stsndards,     may
        Lubbock. TX. 79401.3479                   the Texas' Commission     on Jail   Standards  authorize
        8061747.5236                              Bowie County to occupy       the jail   and house Texas
                                                  inmates; therein?    Rule 217.04.00.009     of the Texas
        4309 N. Temh. Suite S                     Commisc~lon on Jail   Standards.
        McAllan. TX. 76501.1665
        5121662.4547                                 3.  Finally,   If the jail     is occupied,      does the
                                                  Texas Commission    on Jail    Standards     have authority
        xx) Main Plaza. Suile 4W                  to inspect    the jail    yearly    for    compliance   with
        San Anlonio. TX. 762052797                Texas rlinimum jail    standards?      Rule 217.25.00.011
        512f2254191                               of the Texas Commission on Jail         Standards.

                                     These rules are promulgated           under sections    9 and 11 of article         5115.1,
        An Equal Opporfunityl
                                     V.T.C.S.,   which XJthorize          the inspection    of county   jails    to      enforce
        Aflirmative Action EmplOW
                                     minimum jail   star,dards.

                                            The project      in question     involves     a jail   in a "justfce     center"
                                     built.    with the 8:ooperation       of the federal     Law Enforcement    Assistance
                                     administrators,      2:~: well as of Arkansas and Texas county and municipal
                                     authorities,    on ,:he state      line   in Texarkana.     Texas and Arkansas.,     and
                                     Bowie County.      Texas.     and Miller     County,   Arkansas.    The gravamen       of




                                                                     p.    1213
Mr. Robert      0.   Viterna     - Page 2:      (JM-272)




your    request    is whether  the Texas Cowission         on Jail    Standards may
carry    out its duties    and re:,ponsibilities      under sections    9 and 11 of
article     5115.1   in a jail   facility     not wholly   located   in Texas.   We
answer    all three questions     *I the affirmative.

        Section     2(3)     of article          5115.1    defines       a county      jail    as “any
jail.      lockup,     or     other      f;tc:ility     that      is    operated      by or       for    a
county.      . . .”      (Emphasis added).             Section      2(a)(2)     of article      237Oc-3
authorizes       the creation          of the “jail,            lockup.      and other       detention
facilities”       that have been created              in the subject         “justice      center”    for
Bowie County,          Texas.       Attorney        General      Opinions       MW-328 (1981)         and
MW-559 (1982)            clearly      affirmed         the    Jail       Standards       Commission’s
statutory       authority       “to    rel;ulate      the conditions           of confinement         for
 inmates in s county’s             custo&y wherever           they     are confined.”          Attorney
General Opinion MW-559.               (Emphasis added).

       While    article       237Oc-3.       section      2,    authorizes       the   respective
counties      and municipalities             in Texas        and the adjoining           state     to
contract     for the “construction.              .’ . . operation,         and management” of
the jail     in the state        line    justice     center,     section    9 also limits      such
county    and municipality            in Texas to contracting               for    such purposes
“only     if    the     other      stsl’e     enacts      legislation        relating      to    the
establishment       of a justjce         :enter    pursuant      to a contract.       . . .I’ The
act further      provides      that

                   Sec. 4.       The contracting         parties   may specify  in
               the contract        the uanner of        determining   the persons
               responsible       for:

                   (1)   the   operation,            alteration,          maintenance,
               cleaning,    and repair    of        the facilities:

                     (2)    the emplo:nnent       of   center       personnel;

                    (3)     the    purchase    of   materials.     supplies,
               tools.      and other    equipment  to be jointly     used by
               of flees      provided     or  used   by    the  contracting
               parties;

                     (4)    preparing      reports      to    the    governing    bodies
               of the contracting           parties:

                   (5)      joint    res:ord-keeping,           communicarions,          or
               dispatch       systems;    and

                    (6)     the perf>,rmance    of           any other    powers         or
                duties     relating  to operation            of the center.




                                                  p.   1214
Mr. Robert    0.   Virerna    - Page 3       (JM-272)




If   the state   of Arkansas, has enacted     legislation      consistent    with
section  9 of article    2370'2-3 and the respective      counties    and cities
have contracted    in accord   with sections 2 and 4 thereof,        we conclude
that the holdings    of MU-324 and NW-559 apply to the regulations          about
which you inquire.


                                       SUMMARY

                  If   the       state      of     Arkansas      has     enacted
             appropriate        legislation        and    the   counties      and
             cities   affected       have contracted        as mandated,      the
             Texas Commission on Jail            Standards     may perform an
             initial    occupancy       inspection     of,    may allow     Bowie
             County to use, a:rd may thereafter              annually    inspect
             the jail    facilitLes       housed in the "justice         center"
             built   pursuant t,) article         237Oc-3.



                                                    -Jzyh
                                                                   MATTOX
                                                        Attorney    General   of   Texas

TOM GREEN
First Assistant       Attorney    Ge,neral

DAVID R. RICHARDS
Executive Assistant          Attorne~y General

RICK GILPIN
Chairman, Opinion        Connnittee

Prepared     by Colin    Carl
Assistant     Attorney    General

APPROVED:
OPINION COMMITTEE

Rick Gilpin,    Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Eloellinger
Jennifer   Riggs
Bruce Youngblood




                                               p.   1215